DETAILED ACTION

Response to Amendment
Amendments, filed on March 22, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference Motoharu et al. (JP H09198640 A) in view of Murase et al. (U.S. Patent No. 10,593,359 B2 and corresponding PGPUB 2018/0012622 A1 and its priority date of July 8, 2016).  See provided Machine Translation of JP ‘640 A.
Regarding claim 1, JP ‘640 A disclose a hard disk substrate (Title; Abstract) comprising an aluminum alloy substrate having NiP plating films on the surfaces (ibid and Figure 1, elements 1 and 2), the aluminum alloy substrate having a thickness of in a range of 0.338 mm to 0.635 mm (at least Paragraph 0021 – 0.635 mm), aVickers hardness of 60 Hv or more (ibid; 68 Hv), a ratio between a thickness of the NiP plating films and a thickness of the Al alloy substrates being 3.8% or more (Paragraphs 0016 and, especially 0023 – which discloses a ratio of 8.2% when taking both NiP thicknesses as a sum or 4.1% when taking each NiP plating film thickness individually), and a Vickers hardness of the hard disk substrate having a range of 293 Hv to 616 Hv (Paragraph 0023 above, teaching 550 Hv for the 26 micron thick NiP layers, which yield the above 8.2 or 4.1% ratio compared to the 0.635 mm substrate).
JP ‘640 A fail to disclose a Young’s modulus meeting the claimed limitations, but does teach that a wide variety of substrate materials can be used as the element 1 (Paragraph 0014).
However, Murase et al. teach a similar Al alloy substrate comprising thickness values encompassing the JP ‘640 A thickness values (Title; Abstract; examples; and claim 1 “… film thickness of the NiP plating film is 7 m or more”), wherein the substrate is explicitly taught to have a Young’s module of 79 GPa or more (examples; claim 1) in order to produce Al alloy substrates having minimal flutter (ibid and col. 11, line 40 bridging col. 12, line 3).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of JP ‘640 A to meet the claimed Young’s modulus limitations as taught by Murase et al., as such a modulus value can lead to Al alloy substrates having excellent flutter characteristics.
Regarding claim 2, JP ‘640 A disclose NiP plating films meeting the claimed limitations (see citations above).
Regarding claims 3 and 4, these nominal device limitations are met for the reasons applied above.
Regarding claim 5, the ratio is met in JP ‘640 A so the process limitation of “plating thickness … is determined such that” is deemed also met for the reasons noted above.  These limitations are product-by-process limitations and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, JP ‘640 A disclose plating the NiP films (see citations above).

Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Murase et al. in view of various references
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.

The rejection of claims 1 - 5 under 35 U.S.C § 103(a) - JP '640 A in view of Murase et al.
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue the Murase et al. does not teach the 3.8% ratio. This argument is moot because JP ‘640 A has an explicit example at either 4.1% or 8.2% ratio depending on whether one considers both NiP layer thickness values individually or summed as a total NiP thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited Machine Translations all pertain to NiP plated Al alloy substrates wherein the hardness, thickness, modulus, etc. properties are taught to be of importance to tailoring the running characteristics of the aluminum alloy substrate and the magnetic recording media manufactured therefrom.  While none of the references explicitly teach all the claimed properties at the same time, they provide clear guidance that a person of ordinary skill in the art would readily appreciate that the various claimed parameters are important for achieving optimal performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Applicants’ amendment resulted in embodiments not previously considered (i.e. amended limitations added to claim 1) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 5, 2021